



NINTH AMENDMENT TO CREDIT AGREEMENT
AND
FIFTH AMENDMENT TO PLEDGE SECURITY AGREEMENT


THIS NINTH AMENDMENT TO CREDIT AGREEMENT AND FIFTH AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT, dated as of November 4, 2016 (this “Amendment”), is entered
into by and among CORE-MARK HOLDING COMPANY, INC. (“Holdings”), CORE-MARK
INTERNATIONAL, INC. (“International”), CORE-MARK MIDCONTINENT, INC.
(“Midcontinent”), CORE-MARK INTERRELATED COMPANIES, INC. (“Interrelated”),
CORE-MARK DISTRIBUTORS, INC. (“Distributors”), MINTER-WEISMAN CO.
(“Minter-Weisman”; each of Holdings, International, Midcontinent, Interrelated,
Distributors and Minter-Weisman shall be referred to herein as a “Borrower”,
International shall be referred to herein as the “Canadian Borrower” and
collectively such entities shall be referred to herein as the “Borrowers”), the
parties hereto as lenders (each individually, a “Lender” and collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, “Administrative Agent”), J.P. MORGAN SECURITIES LLC and BANK
OF MONTREAL, as Co-Lead Arrangers, JPMORGAN CHASE BANK, N.A., BANK OF MONTREAL
and WELLS FARGO CAPITAL FINANCE, LLC, as Joint Bookrunners, BANK OF MONTREAL and
WELLS FARGO CAPITAL FINANCE, LLC, as Co-Syndication Agents, and BANK OF AMERICA,
N.A., as Documentation Agent.


RECITALS


A.
The Borrowers, Administrative Agent, the Lenders and the other parties thereto
have previously entered into that certain Credit Agreement, dated as of October
12, 2005 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, including, without
limitation, by that certain First Amendment to Credit Agreement, dated as of
December 4, 2007, that certain Second Amendment to Credit Agreement, dated as of
March 12, 2008, that certain letter agreement to Credit Agreement, dated as of
January 31, 2009, that certain Third Amendment to Credit Agreement and First
Amendment to Pledge and Security Agreement, dated as of February 2, 2010, that
certain Fourth Amendment to Credit Agreement, dated as of May 5, 2011, that
certain letter agreement to Credit Agreement and Security Agreement, dated as of
December 21, 2012, that certain Fifth Amendment to Credit Agreement and Second
Amendment to Pledge and Security Agreement, dated as of May 30, 2013, that
certain Sixth Amendment to Credit Agreement, dated as of May 21, 2015, that
certain Seventh Amendment to Credit Agreement and Third Amendment to Pledge and
Security Agreement, dated as of January 11, 2016, and that certain Eighth
Amendment to Credit Agreement and Fourth Amendment to Pledge and Security
Agreement, dated as of May 16, 2016, the “Existing Credit Agreement”; the
Existing Credit Agreement as amended by this Amendment and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms shall be referred to herein as the “Credit
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to the Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Existing Credit Agreement.



B.
The Borrowers and Administrative Agent have previously entered into that certain
Pledge and Security Agreement, dated as of October 12, 2005 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, including, without limitation, by that certain
Third Amendment to Credit Agreement and First Amendment to Pledge and Security
Agreement, dated as of February 2, 2010, that certain letter agreement to Credit
Agreement and Security Agreement, dated December 21, 2012, that certain Fifth
Amendment to Credit Agreement and Second Amendment to Pledge and Security
Agreement, dated as of May 30, 2013, that certain Seventh Amendment to Credit
Agreement and Third Amendment to Pledge and Security Agreement, dated as of
January 11, 2016, and that certain Eighth Amendment to Credit Agreement and
Fourth Amendment to Pledge and Security Agreement, dated as of May 16, 2016, the
“Existing Security Agreement”; the Existing Security Agreement as amended by
this Amendment and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms shall be referred to herein as the “Security Agreement”).



1

--------------------------------------------------------------------------------







C.
The Borrowers have requested that the Administrative Agent and the Lenders amend
the Existing Credit Agreement to increase the aggregate amount of the Revolving
Commitments to $600,000,000.



D.
The Borrowers have further requested that Administrative Agent and the Lenders
amend the Existing Credit Agreement and the Existing Security Agreement.



E.
Administrative Agent and the Lenders are willing to amend the Existing Credit
Agreement and the Existing Security Agreement pursuant to the terms and
conditions set forth herein.



F.
Each Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent’s or any Lender’s rights or remedies as set forth in the Existing Credit
Agreement, the Existing Security Agreement and the other Loan Documents are
being waived or modified by the terms of this Amendment.





AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Existing Credit Agreement.

(a)
The following definitions are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:



“Ninth Amendment” means that certain Ninth Amendment to Credit Agreement and
Fifth Amendment to Pledge and Security Agreement, dated as of November 4, 2016,
by and among the Borrowers, the Lenders party thereto and the Administrative
Agent.


“Ninth Amendment Effective Date” means the “Ninth Amendment Effective Date” as
defined in the Ninth Amendment.
    
(b)
The definition of “Revolving Commitment” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) increased from time to time
pursuant to Section 2.21 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04; provided that the
aggregate Revolving Commitments shall not at any time exceed $700,000,000. The
initial amount of each Lender’s Revolving Commitment after giving effect to the
Ninth Amendment is set forth on the Commitment Schedule, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Lenders’ Revolving
Commitments as of the Ninth Amendment Effective Date is $600,000,000. The
Revolving Commitments include the Canadian Revolving Commitments available
pursuant to the Canadian Subfacility in an aggregate amount not to exceed Cdn.
$110,000,000.
(c)
The first sentence of Section 2.21(a) of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follow:



“Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time request an increase in the


2

--------------------------------------------------------------------------------





aggregate Revolving Commitments by an amount not less than $10,000,000 for any
such increase and not exceeding $100,000,000 for all such increases following
the Ninth Amendment Effective Date; provided, that any increase in the aggregate
Revolving Commitments pursuant to this Section 2.21 shall not result in an
increase in the amount of any of the subfacilities contained in this Agreement.”
(d)
The Commitment Schedule and Schedule 3.10 to the Existing Credit Agreement are
hereby deleted and replaced in their entirety with the corresponding schedules
attached hereto and made a part hereof as Annex A.



2.
[Reserved].



3.
Conditions Precedent to Effectiveness of this Amendment. This Amendment and the
amendments to the Existing Credit Agreement and the Existing Security Agreement
contained herein shall become effective, and shall become part of the Credit
Agreement and the Security Agreement, as applicable, on the date (the “Ninth
Amendment Effective Date”) when each of the following conditions precedent shall
have been satisfied in the reasonable discretion of Administrative Agent or
waived by Administrative Agent:

a.
Amendment. Administrative Agent shall have received counterparts to this
Amendment, executed by each party hereto.

b.
Representations and Warranties. The representations and warranties of the
Borrowers set forth herein must be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).

c.
Authorizing Resolutions. Administrative Agent shall have received a certificate
of each Loan Party dated as of the Ninth Amendment Effective Date signed by a
Financial Officer or otherwise acceptable officer of such Loan Party certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to this Amendment and any other Loan Documents executed in connection herewith.

d.
Payment of Fees. Administrative Agent shall have received from the Borrowers all
reasonable fees due and payable on or before the Ninth Amendment Effective Date,
including, without limitation all fees payable in connection with this Amendment
pursuant to that certain fee letter dated as of October 28, 2016, between the
Borrowers and Agent.



4.
Representations and Warranties.    Each Borrower represents and warrants as
follows as of the date hereof:

a.
Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery, and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene (i) any law or
(ii) any contractual restriction binding on such Borrower, except for
contraventions of contractual restrictions which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
(i) is the legal, valid, and binding obligation of each Borrower, enforceable
against such Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (ii)
is in full force and effect, assuming due execution by each other party hereto
and thereto.

c.
Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of the Borrowers contained in each Loan Document
(other than any such representations or warranties that, by their terms, are
specifically made as of an earlier date) are correct in all material respects on
and as of the date hereof as though made on and as of the date hereof.



3

--------------------------------------------------------------------------------





d.
No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.



5.
Ratable Commitments. Concurrently with the effectiveness of this Amendment, each
Lender shall assign to the other Lenders, and such other Lenders shall purchase
from such Lender, at the principal amount thereof, such interests in the
Revolving Loans and participation interests in Letters of Credit on such date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participation interests in Letters of
Credit will be held by all Lenders ratably in accordance with their Revolving
Commitments after giving effect to the provisions of this Amendment.



6.
Choice of Law. The validity of this Amendment, the construction, interpretation
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of New York.



7.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.



8.
Reference to and Effect on the Loan Documents.

a.
Upon and after the Ninth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Existing
Credit Agreement as modified and amended hereby.

b.
Upon and after the Ninth Amendment Effective Date, each reference in the
Existing Security Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Security Agreement, and each reference in the
other Loan Documents to “the Security Agreement”, “thereof” or words of like
import referring to the Security Agreement, shall mean and be a reference to the
Existing Security Agreement as modified and amended hereby.

c.
Except as specifically amended by Section 1 and Section 2 of this Amendment, the
Existing Credit Agreement, the Existing Security Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of the Borrowers to Administrative Agent and
the Lenders without defense, offset, claim, or contribution.

d.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.



9.
Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to the Borrowers under the Credit Agreement, each Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.



10.
Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.



4

--------------------------------------------------------------------------------





11.
Severability. In case any provision in this Amendment shall be invalid, illegal,
or unenforceable, such provision shall be severable from the remainder of this
Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



12.
Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.



5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




CORE-MARK HOLDING COMPANY, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK INTERNATIONAL, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK MIDCONTINENT, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK INTERRELATED COMPANIES, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK DISTRIBUTORS, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





MINTER-WEISMAN CO.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary











Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Lender
By:
/S/    James Fallahay
Name:
James Fallahay
Title:
Authorized Officer





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Canadian Lender
By:
/S/    Michael N. Tam
Name:
Michael N. Tam
Title:
Senior Vice President







Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Revolving Lender
By:
/S/    Gregory A. Jones
Name:
Gregory A. Jones
Title:
Senior Vice President





BANK OF AMERICA, N.A., (acting through its Canada branch),
as a Canadian Lender
By:
/S/    Medina Sales de Andrade
Name:
Medina Sales de Andrade
Title:
Vice President















Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------





WELLS FARGO CAPITAL FINANCE, LLC,
as a Revolving Lender
By:
/S/    Maria Quintanille
Name:
Maria Quintanille
Title:
Authorized Signatory





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a Canadian Lender
By:
/S/    David G. Phillips
Name:
David G. Phillips


Title:
Senior Vice President





















Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as a Revolving Lender and a Canadian Lender
By:
/S/    Diane Emanuel
Name:
Diane Emanuel


Title:
Managing Director















Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------





BANK OF MONTREAL,
as a Revolving Lender
By:
/S/    Craig Thistlethwaite
Name:
Craig Thistlethwaite
Title:
Managing Director





BANK OF MONTREAL,
as a Canadian Lender
By:
/S/    Helen Alvarez-Hernandez
Name:
Helen Alvarez-Hernandez
Title:
Director

























































































Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Revolving Lender
By:
/S/    William Patton
Name:
William Patton


Title:
Vice President





U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH,
as a Canadian Lender
By:
/S/    John P. Rehob
Name:
John P. Rehob


Title:
Vice President & Principal Officer



















































































Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------











CITIZENS BUSINESS CAPITAL, as a division of CITIZENS ASSET FINANCE, INC.,
as a Revolving Lender and a Canadian Lender
By:
/S/    David Slattery
Name:
David Slattery


Title:
Vice President







Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as a Revolving Lender and a Canadian Lender
By:
/S/    David Miller
Name:
David Miller


Title:
Vice President





































Signature Page to Ninth Amendment to Credit Agreement





--------------------------------------------------------------------------------








ANNEX A




COMMITMENT SCHEDULE


Lender
Revolving Commitment
Canadian Commitment
JPMorgan Chase Bank, N.A.
$115,000,000
Cdn.$0
JPMorgan Chase Bank, N.A., Toronto Branch
$—
Cdn. $21,083,333.33


Wells Fargo Capital Finance, LLC
$115,000,000
Cdn.$0
Wells Fargo Capital Finance Corporation Canada
$—
Cdn. $21,083,333.33

Bank of Montreal
$115,000,000
Cdn. $21,083,333.33

Bank of America, N.A.
$85,000,000
Cdn. $0
Bank of America, N.A. (acting through its Canada branch)
$—
Cdn. $15,583,333.33


The Bank of Nova Scotia
$36,000,000
Cdn. $6,600,000.00


Branch Banking and Trust Company
$50,000,000
Cdn. $9,166,666.67


Citizens Business Capital, a division of Citizens Asset Finance, Inc.
$42,000,000
Cdn. $7,700,000.00


U.S. Bank National Association
$42,000,000
Cdn.$0
U.S. Bank National Association, Canada Branch
$—
Cdn. $7,700,000.00


 
 
 
Total
$600,000,000
Cdn.$110,000,000
















































--------------------------------------------------------------------------------











    


SCHEDULE 3.10
to
CREDIT AGREEMENT


Plan Unfunded Pension Liability




Actuarially Underfunded Plans (on funding assumption basis)
        


Core-Mark International, Inc. Non-Bargaining Employees Pension Plan as of
October 31, 2016 is underfunded by $3,492,809.







